               Case 3:18-cv-02171-HZ       Document 1      Filed 12/17/18          Page 1 of 18




          1   Peter Strojnik,
                                                                F!l£D17 DEC~ 1B 16:14IJSDC-CIRP
              23 7 5 East Camelback Road Suite 600
          2
              Phoenix, Arizona 85016
          3   Telephone: (602) 524-6602
              ps@strojnik.com
          4
                                     UNITED STATES DISTRICT COURT
          5
                                          DISTRICT OF OREGON
          6
                                                                  Case No:     ~:10-cv-?--11-1-HZ-
          7
          8   Peter Strojnik,                                          VERIFIED COMPLAINT

          9                                        Plaintiff,          1. Americans with Disabilities
                                                                                      Act
         10
                                                                         2. Discrimination in Public
         11                        vs.                                      Accommodations (State
                                                                                     Law)
         12    Lucetta Elmer dba Douglas on Third                              3. Negligence
         13
                                                                        JURY TRIAL REQUESTED
         14                                     Defendant.

         15
              1. Plaintiff brings this action pursuant to the (1) Americans with Disabilities Act, 42
         16
                 U.S.C. § 12101 et seq. and corresponding regulations, 28 CFR Part 36 and Department
         17
                 of Justice Standards for Accessible Design ("ADA"), (2) Oregon revised statutes, §§
         18
                 659Al03 et seq ("ORS") and (3) common law of negligence per se.
         19
                                                     PARTIES
         20
              2. Plaintiff Peter Strojnik is a veteran and a disabled person as defined by the ADA and
         21
                 ORS.
         22
              3. Plaintiff is a single man currently residing in Maricopa County, Arizona. Plaintiff is
         23
                 and, at all times relevant hereto has been, legally disabled by virtue of a severe right-
         24
                 sided neural foraminal stenosis with symptoms of femoral neuropathy, prostate cancer
         25
                 and renal cancer, degenerative right knee and is therefore a member of a protected
         26
                 class under the ADA and ORS.
         27
              4. Plaintiff suffers from physical impairments described above which impairments
         28
                 substantially limit his major life activities. Plaintiff walks with difficulty and pain

~lt\tq
      Case 3:18-cv-02171-HZ       Document 1       Filed 12/17/18   Page 2 of 18




 1      and reqmres compliant mobility accessible features             at places of public
 2      accommodation. Plaintiffs impairment is constant, but the degree of pain is episodic

 3      ranging from dull and numbing pain to extreme and excruciating agony.

 4   5. Defendant, owns, operates leases or leases to a lodging business ("Hotel") located at
        703 NE 3rd Street, McMinnville, OR 97128 which is a public accommodation
 5                                         '
        pursuant to 42 U.S.C. § 12181(7)(A) and ORS which offers public lodging services
 6
        See 28 CFR §36.104 and a listing of public accommodations in 42 U.S.C. §12181(7)
 7
        and ORS.
 8
                                          JURISDICTION
 9
     6. District Court has jurisdiction over this case or controversy by virtue of 28 U.S.C. §§
10
        28-1331 and 42 U.S.C. § 12188 and 28 U.S.C. § 1367.
11
     7. Plaintiff brings this action as a private attorney general who has been personally
12      subjected to discrimination on the basis of his disability, see 42 U.S.C. §12188 and
13      28 CFR §36.501.
14   8. This Court has continuing subject matter jurisdiction by virtue of, inter alia,
15      Plaintiffs claim for equitable nominal damages.
16   9. Venue is proper pursuant to 28 U.S.C. § 1391.

17   10. The ADAAG violations in this Verified Complaint relate to barriers to Plaintiffs

18      mobility. This impairs Plaintiffs full and equal access to the Hotel which, in tum,

19      constitutes discrimination satisfying the "injury in fact" requirement of Article III of
        the United States Constitution.
20
     11. Plaintiff is deterred from visiting the Hotel based on Plaintiffs knowledge that the
21
        Hotel is not ADA or ORS compliant as such compliance relates to Plaintiffs
22
        disability.
23
     12. Plaintiff intends to visit Defendant's Hotel at a specific time when the Defendant's
24
        noncompliant Hotel becomes fully compliant with ADAAG; just as a disabled
25
        individual who intends to return to a noncompliant facility suffers an imminent i11jury
26      from the facility's existing or imminently threatened noncompliance with the ADA, a
27      plaintiff who is deterred from patronizing a store suffers the ongoing actual injury of
28      lack of access to the Hotel.


                                               2
      Case 3:18-cv-02171-HZ         Document 1       Filed 12/17/18   Page 3 of 18




 1                                          COUNT ONE
 2                      Violation of Plaintiffs Civil Rights under the ADA

 3   13. Plaintiff realleges all allegations heretofore set forth.

 4   14. By virtue of his disability, Plaintiff requires an. ADA compliant lodging facility
        particularly applicable to his mobility, both ambulatory and wheelchair assisted.
 5
     15. Plaintiff intended to vacation in Oregon and therefore, reviewed vacation booking
 6
        websites as documented in Addendum A.
 7
     16. Air booking websites took Plaintiff to third party hotel booking websites as
 8
        documented in Addendum A.
 9
     17. Plaintiff became aware that third party booking websites disclosed general availability
10
        and description of Defendant's Hotel. Third Party booking websites referenced here
11
        are more fully documented in Addendum A which is by this reference incorporated
12      herein.
13   18. Third party booking websites failed to identify and describe mobility related
14      accessibility features and guest rooms offered through its reservations service in
15      enough detail to reasonably permit Plaintiff to assess independently whether
16      Defendant's Hotel meets his accessibility needs as more fully documented in

17      Addendum A.

18   19. Third party booking websites also failed to make reservations for accessible guest
        rooms available in the same manner as individuals who do not need accessible rooms.
19
        See Addendum A.
20
     20. Thereafter, Plaintiff became aware that Defendant's pt party booking website failed
21
        to identify and describe mobility related accessibility features and guest rooms offered
22
        through its reservations service in enough detail to reasonably permit Plaintiff to
23
        assess independently whether Defendant's Hotel meets his accessibility needs as more
24
        fully documented. See Addendum A.
25
     21. Plaintiff also became aware that Defendant's 1st party booking website failed to make
26      reservations for accessible guest rooms available in the same manner as individuals
27      who do not need accessible rooms. See Addendum A.
28


                                                 3
      Case 3:18-cv-02171-HZ       Document 1       Filed 12/17/18   Page 4 of 18




 1   22. Because third and first party booking agents failed to identify and describe mobility
 2      related accessibility features and guest rooms offered through its reservations service

 3      in enough detail to reasonably permit Plaintiff to assess independently whether

 4      Defendant's Hotel meets his accessibility needs Plaintiff declined to book a room

 5
        there and because Plaintiff was unable to make reservations for accessible guest
        rooms available in the same manner as individuals who do not need accessible rooms,
 6
        Plaintiff declined to book a room there.
 7
     23. Plaintiff thereafter reviewed Defendant's online information relating to accessibility
 8
        or lack thereof, including in particular photographs of the amenities at the Hotel all as
 9
        more fully documented in Addendum A.
10
     24. Online information relating to accessibility or lack thereof disclosed Defendant's non-
11
        compliance with architectural barriers to accessibility as more fully documented in
12      Addendum A.
13   25. Defendant has violated the ADA by denying Plaintiff equal access to its public
14      accommodation on the basis of his disability as outlined above and as outlined in
15      Addendum A.
16   26. The ADA violations described in Addendum A relate to Plaintiffs disability and
17      interfere with Plaintiffs full and complete enjoyment of the Hotel.
18   27. As a result of the deficiencies described above, Plaintiff declined to book a room at
19      Defendant's Hotel and booked lodging elsewhere.
20   28. The removal of accessibility barriers listed above is readily achievable.
21   29. As a direct and proximate result of ADA Violations, Defendant's failure to remove
22      accessibility barriers prevented Plaintiff from equal access to the Defendant's public

23      accommodation.

24   WHEREFORE, Plaintiff prays for all relief as follows:
            A. Relief described in 42 U.S.C. §2000a- 3; and
25
            B. Relief described in 42 U.S.C. § 12188(a) and (b) and, particularly-
26
            C. Injunctive relief order to alter Defendant's place of public accommodation to
27
               make it readily accessible to and usable by ALL individuals with disabilities;
28
               and

                                               4
      Case 3:18-cv-02171-HZ        Document 1        Filed 12/17/18   Page 5 of 18




 1          D. Requiring the provision of an auxiliary aid or service, modification of a
 2              policy, or provision of alternative methods, to the extent required by

 3              Subchapter III of the ADA; and

 4          E. Equitable nominal damages; and
            F. For costs, expenses and attorney's fees; and
 5
            G. All remedies provided for in 28 C.F.R. 36.501(a) and (b).
 6
                                           COUNT TWO
 7                              (Violation of ORS §§659.103 et seq)
 8
     30. Plaintiff realleges all allegations heretofore set forth.
 9
     31. Defendant has violated Oregon law by denying Plaintiff equal access to its public
10
        accommodation on the basis of his disability as outlined above and in Addendum A.
11
     32. Plaintiff has been injured by the unlawful discriminatory practices alleged in this
12
        Complaint.
13
     33. Pursuant to· ORS, including §§ 659A.885, Plaintiff is entitled to -
14
        a. injunctive and other equitable relief; and
15
        b. damages sustained in the amount of $200; and
16
        c. punitive damages.
17
     WHEREFORE, Plaintiff demands judgment against Defendant as follows:
18
        a. A Declaratory Judgment that at the commencement of this action Defendant was
19
            in violation of the specific requirements of the statute; and
20
        d. A permanent injunction which directs Defendant to take all steps necessary to
21
            bring its Hotel into full compliance with the requirements set forth in ORS, and its
22
            implementing regulations, so that the facilities are fully accessible to, and
23
            independently usable by, disabled individuals as required by law, and which
24
            further directs that the Court shall retain jurisdiction for a period to be determined
25
            after Defendant certifies that its facilities are fully in compliance with the relevant
26
            requirements of the Statutes to ensure that Defendant has adopted and is following
27
28


                                                 5
      Case 3:18-cv-02171-HZ         Document 1       Filed 12/17/18   Page 6 of 18




 1           an institutional policy that will m fact cause Defendant to remam fully m
 2           compliance with the law; and
 3      e. Damages in the amount of $200.00 per violation; and
 4      f. Punitive damages in an amount to be proven at trial; and
 5      g. The payment of costs of suit; and
 6      h. Order closure of the Defendant's Hotel until Defendant has fully complied with
 7           the ADA and ORS; and

 8      1.   The provision of whatever other relief the Court deems just, equitable and
 9           appropriate.
10                                         COUNT THREE
                                             Negligence
11

12   34. Plaintiff realleges all allegations heretofore set forth.

13   35. Defendant had a duty to Plaintiff to remove ADA and ORS accessibility barriers so

14      that Plaintiff as a disabled individual would have full and equal access to the Hotel.
     36. Defendant breached this duty.
15
     3 7. Defendant's knowing and intentional discrimination against Plaintiff reinforces above
16
        forms of discrimination, causing Plaintiff damage.
17
     38.Defendant's knowing and intentional discrimination has relegated Plaintiff to an
18
        inferior status in society, causing Plaintiff damage.
19
     39. Defendant's knowing and intentional unfair and unnecessary discrimination against
20
        Plaintiff demonstrates Defendant's knowing and intentional damage to Plaintiff.
21   40. Defendant's breach of duty caused Plaintiff damages including, without limitation,
22      the feeling of segregation, discrimination, relegation to second class citizen status the
23      pain, suffering and emotional damages inherent to discrimination and segregation and
24      other damages to be proven at trial.
25   41. By violating Plaintiffs civil rights, Defendant engaged in intentional, aggravated and

26      outrageous conduct.

27   42. The ADA has been the law of the land since 1991, but Defendant engaged in a

28      conscious action of a reprehensible character, that is, Defendant denied Plaintiff his



                                                 6
        Case 3:18-cv-02171-HZ        Document 1      Filed 12/17/18     Page 7 of 18




 1      civil rights, and cause him damage by virtue of segregation, discrimination, relegation

 2      to second class citizen status the pain, suffering and emotional damages inherent to

 3      discrimination and segregation and other damages to be proven at trial

 4   43. Defendant either intended to cause injury to Plaintiff or defendant consciously
        pursued a course of conduct knowing that it created a substantial risk of significant
 5
        harm to Plaintiff.
 6
     44. Defendant is liable to Plaintiff for punitive damages in an amount to be proven at trial
 7
        sufficient, however, to deter this Defendant and others similarly situated from
 8
        pursuing similar acts.
 9
     WHEREFORE, Plaintiff prays for relief as follows:
10                                                         '
            A. For finding of negligence; and
11
            B. For damages in an amount to be proven at trial; and
12          C. For punitive damages to be proven at trial; and
13          D. For such other and further relief as the Court may deem just and proper.
14                               REQUEST FOR TRIAL BY JURY
15
            Plaintiff respectfully requests a trial by jury in issues triable by a jury.
16
            RESPECTFULLY SUBMITTED this 27th day ofNovember 2018.
17
                                                 PETER STROJNIK

                                                t<P-~=1:7==--=:::-~
18
19

20
21
22
23
24

25
26
27
28
     Case 3:18-cv-02171-HZ                             Document 1             Filed 12/17/18                 Page 8 of 18




 1                                                                 ADDENDUM A
 2

 3
 4                                                                               "1' lf.it.~1en·
                                   v' A,rc,c.,,n;b~il'lirto                      ✓- ,cqP'~V/~r~~ '~"~'·"'"'"" EJ'td
 5                                 v··                                           V SiOYE;iDp
                                   v ·s<Stf:-•a-Erve__~ai.)~r:~                  v· f ri\4 f4. bafhrDilm ·
 6                                 V Free '/~jFTEJJd t:ee: :riarkif1!,G          ,.,1- S~r?arat:: b~b:,ti;p ·
                                                                                 v    3el'.)3fEti: dihlrig srna
 7

 8     ADA Deficiency: Failure to identify and describe accessible features in the hotel and
       guest rooms in enough detail to reasonably permit Plaintiff to assess independently
 9     whether the hotel or uest room meets his accessibilit needs .
            . ,. .        ..   '



10       At. a gfance
11            Key facts                                                                Travelling with others
                                                                                       Chikfran
12
              Arr'tv·ingfre.avlng
13            ~ 94% of customers ware happy with check-in

14                                                                                     Internet
              > Sse rnore
15
              Required at ch1eck in.
               • CtE.-6!t '.:ard CJ ✓::ash de:-:_p:,sft requked
16            u      G0ven1men~-issu:tl phct;:,- fD rec;>-1ired

17

18     ADA Deficiency: Failure to identify and describe accessible features in the hotel and
       guest rooms in enough detail to reasonably permit Plaintiff to flSSess independently
19     whether the hotel or uest room meets his accessibilit needs.
20

21
       ADA Deficiency: Failure to identify and describe accessible features in the hotel and
22     guest rooms in enough detail to reasonably permit Plaintiff to assess independently
       whether the hotel or uest room meets his accessibili needs.
23       DbtJglas.on Third, McMirinvHle's sma!Lprlni

24       Also known as                                                                     Mandatory fees
         Policles

25
                                                                                           Optional eJ:tms

26
       ADA Deficiency: Failure to identify and describe accessible features in the hotel and
27     guest rooms in enough detail to reasonably permit Plaintiff to assess independently
       whether the hotel or uest room meets his accessibilit needs.
28


                                                                          8
     Case 3:18-cv-02171-HZ      Document 1        Filed 12/17/18                                Page 9 of 18




 1      :Room to
 2                                                  ·t QueE,n Bed
                                                    ;rnJ-:snJt.otf Z.7--=::~-rn~t~(i t;:,,,m tvft<. dty vie\".'~

 3
                                                    Ente:rt.iinme-nt-- F1at-r=cree.n TV vf,tn s:ats.lM.~ char~
                                                    Food 8/ Drink .; Kh&,er: "'!tit: zt&P.icp, O!r~n; ·thsh0s~h-e:. B:1d .
 4
                                                    SathroOm - Private b:afrv.ccm, fTF.:-a mH~trfe.~~ .and a>sh:-~foVEr.
 5                                                  ?r3dicai .. 1mnNror-dng ·board snd" de..s:k
                                                    Com~rt- _t.,;;,, -;;,:!r:ificrfng 3")d dze:r nc,,:seki::-epl,ng
                                                    ~icn-'$~-o~}r{~

 6
                                                    Details
 7        Sleep$ 2 people
                                                                                         a-     Fr,:!: b.c~Ed wst-:r                  Ni.im'.:1::::-:- -ji
                                                                                         " ~ree tc.~l~tries                          t.e,tlroo-:f-E -
          Bed choices                                                                   f/f.    Free VViFi                           G1E..r-,
 8
                                                                                                                              §




                                                                                                                              ~      B-P-:Tige.r2~""V (or.:

 9                                                  -• Daly                                                                   .111
                                                                                                                                     fB'.[Uest)
                                                                                                                                     ,,S:,;.i-2fttie: TV ;~r.dce
                                                                                                                              ·,¥    Sepa:ra!e· b-=:<tlm?..'1-Y:
10                                                                                      -= No.m;b<Erof                        * 3-E-pa-tE:e diu;r-!g
                                                                                           tEihfocn\S -                              3f€:'.S


11
       ADA Deficiency: Failure to identify and describe accessible features in the hotel and
12     guest rooms in enough detail to reasonably permit Plaintiff to assess independently
       whether the hotel or uest room meets his accessibilit needs.
13

14                                                  I Que-enB;ecl"
                                                   O-,r2dookmg th-2 -C:ity

15                                                 Layout - .Ser:·sr.at-e: rf-:niryg area
                                                   ln-te-r:n-e-t - F:~ ',/ik'F! ar:-d 1t..-;r2-j l:"it;gnet scc>a-::-::
                                                   Enterbt1nment - F'..at-sc~En T\-' vii.G7 .satEVte ;:.:h.arr12-''.S:
16                                                 Food & Drink --¥..:...ictl:en \:'\i:h s~C<v~t:-p, OVE-Jt, rF:;:~Y:l.3.Sh8', 3:l'E:l
                                                   ic-::.ki:t?re.i<::H~h\\'c"f~
                                                   Sathf:ol')in - P.fUats bath."."Ci.jfi'!, ;Jee::, 2ca:-;k;'Q bathtub
17                                                 Pracfio.aJ ~ t;-cnf.i,fC-c;;,,..-,g bosr-6 .err1ct d-asi:. ·
                                                                                               ~nd da1y h?l..!Se~e~t,:n;i

18
                                                   Detai.ls
19       Sieeps 2 people                                                               "' Free tcitl~-:! "';..'/~t£:r-       ¥1      Nurrbe-r of
                                                   •   ,...a.~mg·,=in                  !'),    Fr* toJeU'i,e,s                       be-dr;;.on~5 ~
         Betl choices
20                                                 ~

                                                   •
                                                       C:, ffee-Aea mB¼E.r
                                                       Ccokv7a~c-❖
                                                                                       ~
                                                                                       Ji
                                                                                               F.r-2r: 'll:'Fi-
                                                                                               Fr,;,; v.Kr~d !m,;m~t
                                                                                                                              • C-;.:e.11
                                                                                                                              Ill ?r\1'.3~ ta:r"si.::-orn
                                                       ~:frnr<1~"aJ,Q,., a,.1'"',d:    ., ~ronfiron.bg oo:r,j               ,·o.     Rarrig_Etat::-r{ofl
21                                                     ::JtE-':cil.s                   ,, Kitr.::-he:....i.                     :equoti
                                                   • D.alt                                     hi!,:;-y"N:EV"i:-   {~·:-1    ·• .Sa-i~iH!€- Tl .8£:-r"~'!Cia
                                                       :3ouse}:i!epir.g                        fe:-q;.1astj                          S2pa;;;~ c>8:l;.ocm
22                                                                                                                                   ~~3.:J.1<.:: dit°;ng


23
       ADA Deficiency: Failure to identify and describe accessible features in the hotel and
24     guest rooms in enough detail to reasonably permit Plaintiff to assess independently
       whether the hotel or uest room meets his accessibilit needs.
25

26
27

28


                                              9
     Case 3:18-cv-02171-HZ                         Document 1    Filed 12/17/18                           Page 10 of 18




 1
                                                                     ·1-ou-,e;n!:J.ad
 2                                                                    :350~.SQ:f-Jot f3;3-:s4-m.,~tar'1 rconi ¼6th cit/ vi's:•~._.·~

                                                                     i..ayOut ~ S2ps.rate                 ars:a
 3                                                                   fnOO-rne-t- Fr~·Viif\      ::ire.c 0te-=--rE-t a.oce.s.:::
                                                                     Entertainment- Ff.~t-scrEe':: TI 't/th :sai.,~ifi.-e c7iarw1eTs
                                                                     F0ott& D;lfik. ~-r1h:hEr-i-drth ~;6,Y€bp,.,;)';er:~ ef;;:hWssher, 2r.-cl
 4                                                                   COO~\tl;?f)?.[djEh\V3'r2-
                                                                     .Bafunlcrn -·Pfr15f:~ b3thr..ztur ·and fr-:a i~iJ~.~:i::s.
                                                                     Practical_, lmn:'i!"o-nlng: oo-..aro, 1\¾fi 5i::'d.s."twad, -End de:;~
 5                                                                             ,4.ir ror,,,d:t,or ,ng a,1ti aa:Yy hc,usal<-:~p;ng


 6
                                                                     Details
 7        Sleeps 3 people                                            •     Air condii{nr.h19          ,., Fr::r ~ci~..1.:..4    vr=•"::;r   ca     Nurr..be.r· of
                                                                     •     Gs?:jn~;; tm               ~     Fr;;.= ui-.le.:r:;2-;.                 bs:k-00;1I: -
          Bed choices                                                                                                                              O.:e.:n
                                                                     •     (;~ffee/1,2.E- mske.r      • Free ',/··kF.?                      s.
 8         a   1°Qu'e::'."'18&d
                                                                     - C-ookt:nEa.                    • FfBJ.2 v. .-i:~2 i...,tE::fn~t      <¼'    ?r:\ra!e: b.a~n,ccrr;
          Eldr;i beds avaH:able
                                                                           tfr:&:1*.:IFE..a.nd        • 1ror~'.kor:irlg boa:d               ~      98~rigE-.ta!:or (':<n
           • .sots b~C
 9                                                                   I'S
                                                                           -.:.:ie..~s..i!s
                                                                           D..sfy
                                                                                                      • ·Ktcte:n
                                                                                                                                            ll
                                                                                                                                                   "C,e;::H.!eSt}

                                                                                                                                                   Ssi>.:ff:i,e, 7V ;~ft>Aee·
          M.:ir'.2 lr::fo.· .£6-e:.s3;,,..3 i t7                                                      c     fo~lctC\_'iave (oh
                                                                           n,::n;se<,esµ-l'-ng             i,a.qt.~~1                       ill    SEiPYaie.•be&oo-rn
10                                                                   II    1)•':,5!-;_
                                                                                                      .- f:,fo:nber of                      .'JI   Se:para12 -dG.!ng
                                                                     11    '.C$h\MSlit"-tgr              hzth;r;oms-                               a..l"\8:S
                                                                     .ia   F!~i-qa::1~ TV                                                   • St:f~mp
11
        ADA Deficiency: Failure to identify and describe accessible features in the hotel and
12      guest rooms in enough detail to reasonably permit Plaintiff to assess independently
        whether the hotel~:_.¥._1:l_~~om meets his accessibility needs.
13
14
15

16

17

18
19

20
21

22

23
24
25

26

27
        ADA Deficiency: Failure to identify and describe accessible features in the hotel and
28      guest rooms in enough detail to reasonably permit Plaintiff to assess independently
        whether the hotel or guest room meets his accessibility needs.

                                                                10
       Case 3:18-cv-02171-HZ              Document 1        Filed 12/17/18    Page 11 of 18




   1
                                                    CUR SEFN!CES
  2
  3

  4
            Located in the Heart of Downtown   Complimentary Bott!e of Wine       On-Call Friendly Staff
  5
  6

  7

  8

  9
                    Free Parking                        FreeWifi                    On-Site laundry
 10

 11

 12       ADA Deficiency: Failure to identify and describe accessible features in the hotel and
          guest rooms in enough detail to reasonably permit Plaintiff to assess independently
 13       whether the hotel or guest room meets his accessibility needs - inadequate dispersion
          of accessible rooms.
 14

 15

 16

 17
 18

 19
- 20

 21

 22
 23

 24       ADA Deficiency: Failure to identify and describe accessible features in the hotel and
          guest rooms in enough detail to reasonably permit Plaintiff to assess independently
 25       whether the hotel or guest room meets his accessibility needs - inadequate dispersion
          of accessible rooms. Inaccessible tub shown.
 26
 27

 28


                                                       11
     Case 3:18-cv-02171-HZ                        Document 1       Filed 12/17/18   Page 12 of 18




 1
 2
 3            •··n60Ni
 4                           --ii,:j   ,/
                                       : >·



 5                  au~e:1'.
                  J
                     '   "' ?0.1lod
                         :  . ,~~
                 ~:◊b;pl~}E .z.qHden
 6
              ·•'?n61lt:jt.:i;:-·-·11
 7
               ::Sf,~£~~\:~i ~~'.?d(~1i?/t ~ ~1



 8
 9

10
        ADA Deficiency: Failure to identify and describe accessible features in the hotel and
11      guest rooms in enough detail to reasonably permit Plaintiff to assess independently
12      whether the hotel or guest room meets his accessibility needs - inadequate dispersion
        of accessible rooms_ Inaccessible tub shown.
13

14

15                                                                                             H)

16

17

18

19

20

21                                                             0    ••

        ADA Deficiency: Failure to identify and describe accessible features in the hotel and
22
        guest rooms in enough detail to reasonably permit Plaintiff to assess independently
23      whether the hotel or guest room meets his accessibility needs - inadequate dispersion
        of accessible rooms. •
24

25

26
27
28


                                                           12
     Case 3:18-cv-02171-HZ                Document 1        Filed 12/17/18   Page 13 of 18




 1

 2
 3
 4

 5
 6

 7

 8
,9

10
        ADA Deficiency: Failure to identify and describe accessible features in the hotel and
11      guest rooms in enough detail to reasonably permit Plaintiff to assess independently
        whether the hotel or guest room meets his accessibility needs 7" inadequate dispersion
12      of accessible rooms.
13

14                  /:,·:·.,.



              ,ubd'1vl, tt,1.4
15

16

         ,< \i:rt;:rr~t::, :
                           ,    ,,.   ,




17
18

19

20

21
        ADA Deficiency: Failure to identify and describe accessible features in the hotel and
22      guest rooms in enough detail to reasonably permit Plaintiff to assess independently
23      whether the hotel or guest room meets his accessibility needs - inadequate dispersion
        of accessible rooms.
24
25

26

27

28


                                                       13
     Case 3:18-cv-02171-HZ                  Document 1        Filed 12/17/18       Page 14 of 18




 1
                                                                                                     /v\ihV~tiit~ s                         •.
 2                                                                             . >:.~·~; -. ' ~   •'~'·'·-.',:·:·· •r:·,.·:·0····-:,'.•·'
                                                                                                                 0




                                                                                                  :ROt1M;1;1, ·
 3

 4

 5

 6

 7

 8
 9
        ADA Deficiency: Failure to identify and describe accessible features in the hotel and
10      guest rooms in enough detail to reasonably permit Plaintiff to assess independently
        whether the hotel or guest room meets his accessibility needs - inadequate dispersion
11      of accessible rooms ..
12
                         lv\ini Suite
13                     ROOM             P

14

15
                        PrJ.-..,.ci.:k B:1th.rcom
16
                   -'••·srarfs a+.$I25ln.1gb+..

17

18

19
        ADA Deficiency: Failure to identify and describe accessible features in the hotel and
20      guest rooms in enough detail to reasonably permit Plaintiff to assess independently
        whether the hotel or guest room meets his accessibility needs - inadequate dispersion
21      of accessible rooms.
22

23

24

25

26
27
28


                                                         14
     Case 3:18-cv-02171-HZ       Document 1        Filed 12/17/18   Page 15 of 18




 1
 2

 3

 4

 5

 6

 7
 8

 9

10      ADA Deficiency: Failure to identify and describe accessible features in the hotel and
        guest rooms in enough detail to reasonably permit Plaintiff to assess independently
11      whether the hotel or guest room meets his accessibility needs - inadequate dispersion
        of accessible rooms.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                              15
     Case 3:18-cv-02171-HZ   Document 1        Filed 12/17/18   Page 16 of 18




 1
 2
 3

 4

 5
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
23

24
25

26
27
28


                                          16
     Case 3:18-cv-02171-HZ   Document 1        Filed 12/17/18   Page 17 of 18




 1

 2

 3

 4
 5
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18




24

25

26

27

28


                                          17
     Case 3:18-cv-02171-HZ   Document 1    Filed 12/17/18   Page 18 of 18




 1
 2
 3
 4

 5

 6

 7

 8
 9

10
11
12   END

13

14
15

16
17
18
19
20
21
22
23
24
25
26
27

28


                                      18
